Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 2/28/2019. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 2/28/2019, has been considered by the examiner. 
Subject Matter Overcoming the Prior Art of Record
2.	As detailed in the Office Action below, the claims have not been rejected over the prior art of record, however the claims has been rejected over other grounds as detailed in the office action below. 
Specification
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered (see the specification as filed paragraphs 0091 and  0122). 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of providing a recommendation based on aggregating and correlating collected customer profile information to merchant profiles. 
	The idea of providing a recommendation based on aggregating and correlating collected customer profile information to merchant profiles, is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a mental process or a certain method of organizing human activities each of which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea.  
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  adding in the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 
	- a programmable device configured for generating dynamic ranking predictions of merchants using a machine learning model, wherein the programmable device is configured to operate in a training model to:/ wherein the programmable device is further configured to operate in an inference mode to: (see claim 1)
	-into a machine learning model (see claims 1,9, and 17)
	- using a machine learning model (see claims 1 and 9)
	- wherein the programmable device is further configured to: (see claims 2 and 6-7)
	- at the first customer device/ to the first customer device/from the first customer device/ from a first customer device (see claims 1-2, 4, 6, 9-10, 12, 14, 17-18, and 20) 
	- an interface configured to receive: (see claim 17) 
	- memory configured to store: (see claim 17) 
	- a processor associated with a machine learning model, wherein the processor is configured to: (see claim 17) 
	- wherein the processor is further configured to: (see claim 18) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-20)
	And (3)  Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims:  generally linking the use of the judicial exception to the machine learning environment or field of use (see claims 1-20)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations not indicative of significantly more (inventive concept) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims: 
	(a)  automating mental tasks (see claims 1-20)	(see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) performing repetitive calculations (see claims 1-2, 9-10, and 17-18)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")
	(c) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-2, 4-6, 9-10, 12-14, 17-18, and 20) ] (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(d) presenting offers and gathering statistics (see claims 1-20)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) 
	(e) electronic recordkeeping (see claims 1-20)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log))
	And (f) classifying or predicting through machine learning based on trained data (see claims 1, 9, and 17) 
	- Bacioiu et al. (United States Patent Application Publication Number: US 2006/0047617) paragraph 0087 “ Fig. 2-1 illustrates a machine learning classifier 200 of the type known in the art which is trained using training data 205” 
	- Mason (United States Patent Application Publication Number: US 2006/0206479) paragraph 0034 “ In some embodiments, machine learning tool may be any sort of process or processes known in the art capable of analyzing redefined training data 206 and generating a prediction function 210 based on the analysis” 
	- Maislos et al. (United States Patent Application Publication Number: US 2007/0186165) paragraph 0199 “It is noted that the feature extractors may employ any technique for feature extraction of media content known in the art, including but not limited to heuristically techniques and/or `statistical AI` and/or `data mining techniques` and/or `machine learning techniques’ where a training set is first provided to a classifier or feature calculation engine.  The training may be supervised or unsupervised” 
	- Kong et al. (United States Patent Application Publication Number: US 2012/0330922) paragraph 0052 “I n the illustrated embodiment, candidate features extracted by the candidate feature extraction component 220 are provided to a training component 222 and/or an entity recognition component 224. The training component 222 uses a machine learning approach to learn the candidate features against a training data set in accordance with a machine learning model 226, for example a support vector machine (“SVM”) or other machine learning method known to those skilled in the art” 
	Examiner’s note: The Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	- an interface configured to receive: one or more training datasets including one or more pairings between a plurality of training customer profiles and a plurality of training merchant profiles; and a search request from a first customer device corresponding to a first customer, wherein the search request includes a first customer profile corresponding to the first customer (see claim 17) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the following appears to be the corresponding structure described in the specification as performing the claimed function: 
	Paragraph 0178- According to particular example embodiments, the system 1100 uses memory 1103 to store data and program instructions for operations including training a machine learning model or a neural network, and generating dynamic ranking and scoring predictions for merchants, such as in methods 800 and 900. The program instructions may control the operation of an operating system and/or one or more applications, for example. The memory or memories may also be configured to store received metadata and batch requested metadata. The memory or memories may also be configured to store data corresponding to parameters and weighted factors

	Paragraph 0179- Because such information and program instructions may be employed to implement the systems/methods described herein, the present disclosure relates to tangible, machine readable media that include program instructions, state information, etc. for performing various operations described herein. Examples of machine-readable media include hard disks, floppy disks, magnetic tape, optical media such as CD-ROM disks and DVDs; magneto-optical media such as optical disks, and hardware devices that are specially configured to store and perform program instructions, such as read-only memory devices (ROM) and programmable read-only memory devices (PROMs). Examples of program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 Lazarus et al. (United States Patent Number: US 6,430,539) teaches predictive modeling of consumer financial behavior to provide targeted merchant ads based on previous customer behavior (see abstract) 
Abe et al. (United States patent Application Publication Number: US 2004/0015386) teaches generating ad rules based on customer history data (see abstract and Figures 16 and 25)
Faro et al. (United States Patent Application Publication Number: US 2012/0296724) teaches recommending merchants based on transaction data (see abstract and Figure 8) 
Shaya et al. (United States Patent Application Publication Number: US 2014/0136362) teaches a product recommendation system based on predicted performance (see abstract) 
Merz et al. (United States Patent Application Publication Number: US 2014/0279185) teaches a method for recommending a merchant based on rank and past transaction data (see abstract) 
Chavarria et al. (United States Patent Application Publication Number: US 2016/0148258) teaches a method for recommending a merchant based on transaction data (see abstract and title) 
Chandra et al. (United States Patent Number: US 9,418,343) teaches machine learning on trained data sets (see abstract) 
Hu et al. (United States Patent Application Publication Number: US 2016/0343056) teaches an adaptive recommendation system that uses preference vectors to provide recommendations (see abstract) 
Chau et al. (United States Patent Number: US 9,665,874) teaches using collaborative filtering algorithm to recommend an item to a user based on previous transaction data (see abstract) 
Fischer et al. (United States Patent Application Publication Number: US 2017/0228777) teaches a system and method used to recommend an item to a consumer through collaborative filtering algorithm (see abstract) 
Campos et al. (United States Patent Application Publication Number: US 2018/0189859) teaches a method of generating one or more product recommendations based on analyzing customer profiles (see abstract and Figures 2-3)
Wai (United States Patent Number: US 10,210,548) teaches ranking promotions for recommendations to consumers based on predictions of promotion performance based on customer behavior (see abstract) 
Wai (United States Patent Application Publication Number: US 2020/0250700) teaches a predictive recommendation system using feature data (see abstract) 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621